Order entered August 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00338-CV

                       FREDERICK E. MCDONALD, IV, Appellant

                                               V.

                               EMILY MCDONALD, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-09019

                                           ORDER
       We GRANT appellant’s August 6, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by AUGUST 31, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE